Case 1:19-cv-00322-WM-R Document 21 Filed 02/02/21 Page 1 of 1   PageID #: 143



                IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF ALABAMA
                               MOBILE DIVISION


 GABRIEL BUSH


       Plaintiff,

 V.                                             CASE NO. CV119-322


 WILLIAM JACKSON, Detective,
 Ocean Springs Police
 Department; CITY OF OCEAN
 SPRINGS; MARK S. DUNSTON, Chief
 of Ocean Springs Police
 Department;

       Defendants.




                                    ORDER


      Before    the    Court   is   the   Magistrate   Judge's   Report   and

Recommendation (Doc. 19), to which no objections have been filed.

After a careful review of the record, the report and recommendation

is ADOPTED as the Court's opinion in this case and Plaintiff's

amended complaint is DISMISSED.^ The Clerk of Court is DIRECTED to

close this case.


      SO ORDERED this ^^            day of February 2021.


                                      WILLIAM T. MOORE, JR.
                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF GEORGIA


^ Additionally, it appears that Plaintiff has failed to keep the
Court apprised of his address. See S.D. Ala. L.R. 83.5(b) ("A pro
se party must promptly notify the Clerk of any change of address
or telephone number. Failure to comply with this Rule may result
in sanctions, including dismissal of a pro se plaintiff's action
or entry of judgment against a pro se defendant.") This is an
independent ground upon which to dismiss Plaintiff's case.
